Case: 19-60899      Document: 00515431246         Page: 1    Date Filed: 05/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60899                            May 28, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MICHELE RENEE PEARSON,

              Plaintiff - Appellant,

v.

GUIDEONE AMERICA INSURANCE COMPANY,

              Defendant - Appellee.



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CV-782


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Michele Pearson brought several claims against GuideOne America
Insurance Company, including fraud and breach of contract. The district court
granted defendant’s motion to dismiss and entered judgment in defendant’s
favor. Ms. Pearson timely appealed.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60899       Document: 00515431246     Page: 2   Date Filed: 05/28/2020



                                    No. 19-60899
         After carefully reviewing the briefs, record, and applicable law, we affirm
for essentially the reasons given by the district court in its November 8, 2019,
order.
         AFFIRMED.




                                          2